PER CURIAM.
We have for consideration the appellee’s motion to dismiss appeal for lack of jurisdiction. Having considered the appellee’s motion, as well as the appellants’ memorandum of law in opposition, the motion is hereby granted and this appeal is dismissed.
The appellants filed a timely notice of appeal seeking review of three interlocutory orders arising out of a condemnation proceeding. Neither the order on motion to amend answer, nor the order on motion for rehearing are reviewable orders. The third order granted the appel-lee’s motion to strike the appellants’ claim for business damages. The appellants contend that this claim is not interrelated with the pending claim for compensation for the fair market value of the property taken. They base this contention on the assertion that “the fact that the orders may have arisen out of the same set of facts is not enough to preclude appeal of a partial judgment.” We disagree. “Piecemeal appeals will not be permitted where claims are interrelated and involve the same transaction and the same parties remain in the suit.” S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974).
DISMISSED.
BOOTH, BARFIELD and KAHN, JJ„ concur.